Per Curiam:

A circuit judge of the first circuit held that the respondent C. K. Ai, who was a cotenant in the hui lands of Holualoa, Island of Hawaii, had wrongfully collected rents from tenants occupying portions of said lands, the rents so collected with interest amounting to *278$2185.23, and a decree was entered requiring respondent to pay said sum into court. On an interlocutory appeal this court on April 23, 1918, affirmed said decree and directed that respondent pay the money into court to be apportioned among all the cotenants according to their interests. Scott v. Pilipo, 24 Haw. 277. The respondent thereupon paid the money into court and, after proceedings had for the purpose of ascertaining the share of same that was due each cotenant, the circuit judge entered a decree finding that the cotenants represented by plaintiff were entitled to réceive $1016.95 and the cotenants represented by the “Castle interests” $1168.30. From this decree plaintiff sued out a writ of error and this court held that the circuit judge was in error in permitting the “Castle interests” to participate in said funds inasmuch as they had waived their claim thereto. See Scott v. Pilipo, 25 Haw. 386. On the case being remanded to the circuit court, the respondent Ai filed a motion praying that the sum of $1168.30 previously awarded to the “Castle interests” be refunded to him, and said motion was granted. Prior to the entry of a decree pursuant to said order, plaintiff filed a motion to set aside the order to refund, said motion embracing all of the matters now raised by the present writ of error. This motion was denied and on June 10, 1920, a decree was entered ordering the refund to the respondent Ai. From this decree plaintiff appealed and this court, on October 7, 1920, affirming the decree appealed from, held that- plaintiff and the cotenants associated with him had “neither a moral nor a legal claim to the sum which but for the waiver would have been paid to the Castle interests.” Scott v. Ai, 25 Haw. 621. A petition for a rehearing filed by plaintiff was denied on October 27, 1920, and on October 29, 1920, the decree of this court was entered affirming the decree of the circuit judge of June 10, 1920.
If. F. Scott in proper person and for the other plaintiffs in error.
Smith, Warren, Stanley & Yitousek for defendant in error.
On April 11, 1922, or about eighteen months after the litigation involved in this controversy had been finally disposed of by the above decree, plaintiff again went into the circuit court with a motion for an order directed to defendant to show cause why the motion for refunding dated May 24, 1920, together with all proceedings had thereon, should not be held null and void. The circuit court refused to sign the order to show cause or to entertain the motion, and on this refusal plaintiff has again come to this court by writ of error, his assignment of error setting forth as error, not only the refusal of the circuit court to entertain plaintiff’s motion to show cause, but also all of the errors previously considered by this court on the numerous occasions upon which this, phase of this apparently interminable controversy has been before this court.
This case was terminated by the decree of this court of October 29, 1920, and the circuit judge properly refused to allow plaintiff to reopen the same. It is fervently to be hoped that the courts of this Territory have heard the last of this case which has occupied the attention of the courts in various forms for the past twenty-five years.
The order of the circuit judge refusing to entertain ■ plaintiff’s motion to show cause is affirmed.